DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner.

Drawings
The drawings are objected to because in Fig. 1, reference character 3 located to the left of sensor 23 appears to be misplaced as it does not have a line extending from it.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a second electric conductive coil…surrounded by or being integrated in the first coil of the actuator" is not shown in the drawings. The drawings only show a schematic indication of coil 6 surrounding the first coil 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 11, 13 and 14 objected to because of the following informalities:  
Claim 11 "capable to change" should read –configured to change—, or –capable of changing—to remedy minor grammatical issues.
Claim 13, line 6-7, “and which actuator is electronically connected” should read –and wherein the actuator is electronically connected—to improve the language.
Claim 14, "from electric energy storage device" should read --from the electric energy storage device— to remedy a typo.
Appropriate correction is required.

Claim Interpretation
Claim 12, "hydraulic propel applications" would be understood by one of ordinary skill in the art to mean the same as “hydraulic propulsion applications”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 19, the phrase "and the like" which is akin to “or the like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and/or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 10 and 11, the addition of the word “type” extends the scope of the expression so as to render these limitations indefinite.
Claim 10 may be revised to read –The hydraulic unit according to claim 1, wherein the hydraulic unit is an axial piston swashplate hydraulic unit or a bent axis piston swashplate hydraulic unit.--
Claim 11 may be revised to read –The hydraulic unit according to claim 1, wherein the hydraulic unit is a radial piston hydraulic unit, wherein the displacement unit is capable of changing the eccentricity of the adjustment element.—
Claim 11 recites “orbiter type”, but this does not appear to be a well established term in the art. It is unclear what “orbiter type” requires and is intended to cover. Please clarify what this term means and provide documentation supporting the use of this term, 

 Allowable Subject Matter
Claims 1-4, 5, 7-9, 12-18, and 20 are allowable
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6, 10, 11, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a hydraulic unit or a method of upgrading or operating a hydraulic unit including an electronically drivable actuator having a first electric conductive coil to position an adjustment element of the hydraulic unit to adjust the displacement volume of the hydraulic unit, wherein a second conductor is located adjacent to the first coil of the actuator such that electric energy from power fluctuations in the first coil are harvested inductively and transmitted to an electric energy storage device, as claimed in claims 1 and 13.
Dependent claims 2-12, and 14-20 are allowable because they depend form allowable claim 1 or 13.

Applicant’s specification states that the invention provides for a cost effective and robust system for harvesting electric energy in order to reduce the amount of wiring/electrical connections within a variable displacement hydraulic unit (hydraulic pump or motor having variable displacement).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsch et al. (US 10830348) Fig. 5 has the same displacement actuating means including a pilot pump supplying pressurized fluid to a pair of valves which are connected and actuated by electronic solenoid actuators, wherein the mechanical 
Thoms et al. (US 10941792), (US 10227996), (US 9932957) discloses a similar displacement control device used in the present application
Zientara et al. (US 2019/0072118) paragraph [0045] discloses coupling a magnet on a reciprocating piston of a pump that interacts with an induction coil to induce a current to charge or provide power to sensors
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 10, 2022